Citation Nr: 1024033	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  05-35 878A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for bilateral pes 
planus, currently rated as 50 percent disabling.

2.  Entitlement to an increased rating for arthritis of the 
right ankle, currently rated as 20 percent disabling.

3.  Entitlement to an increased rating for arthritis of the 
left ankle, currently rated as 20 percent disabling.

4.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran had active military service from April 1946 to 
September 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision in July 2004 of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida. 

A July 2007 Board decision denied the Veteran's claims for 
increased ratings for left and right ankle disabilities, and 
denied a rating higher than 50 percent for bilateral pes 
planus.  The Veteran appealed the Board decision to the 
United States Court of Appeals for Veterans Claims.  Pursuant 
to a Joint Motion for Partial Remand, in a March 2009 Order, 
the Court vacated the Board decision on these issues and 
remanded the case to the Board for readjudication in 
accordance with the Joint Motion.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  In May 2010, the Veteran withdrew his appeals concerning 
the issues of entitlement to increased ratings for bilateral 
pes planus, arthritis of the right ankle, and arthritis of 
the left ankle.

2.  A July 2009 rating decision granted entitlement to TDIU.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal of 
the issues of entitlement to increased ratings for bilateral 
pes planus, arthritis of the right ankle, and arthritis of 
the left ankle; and for TDIU, have been met.  38 U.S.C.A. § 
7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 20.204(b) 
(2009).

2.  The claim of entitlement to TDIU is moot because that 
benefit was granted by a July 2009 rating decision.  38 
U.S.C.A. § 7104, 7105 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The March 2009 Joint Motion for Partial Remand before the 
United States Court of Appeals for Veterans Claims indicated 
that since the evidence of record in this case raised the 
issue of entitlement to an award of a total rating based upon 
individual unemployability (TDIU) due to service connected 
disabilities, the Board should have adjudicated that issue as 
part of the increased rating claims it decided.  Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice v. Shinseki, 
22 Vet. App. 447 (2009).  A July 2009 rating decision granted 
entitlement to TDIU.  Thus the issue of entitlement to TDIU 
is moot and that issue before the Board is dismissed because 
the benefit has already been allowed.

In the Joint Motion the parties also agreed that the July 
2007 Board decision failed to provide adequate reasons and 
basis for denial of a rating in excess of 50 percent for 
bilateral pes planus, to include consideration of the 
provisions of 38 C.F.R. § 3.321 (2009).  

A Substantive Appeal may be withdrawn in writing, except for 
appeals withdrawn on the record at a hearing, at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 
20.202, 20.204(b) (2009).  Withdrawal may be made by the 
appellant or by his authorized representative, except that a 
representative may not withdraw a Substantive Appeal filed by 
the appellant personally without the express written consent 
of the appellant.  38 C.F.R. § 20.204(c) (2009).
The Veteran perfected appeals for increased ratings for 
bilateral pes planus, arthritis of the right ankle, and 
arthritis of the left ankle.  However, in a written 
communication in May 2010, prior to the promulgation of a 
Board decision, the Veteran stated that he wished to withdraw 
all claims on appeal.  The written statement satisfies the 
requirements for the withdrawal of a substantive appeal.  
38 C.F.R. §§ 20.202, 20.204(b) (2009).

The appellant has withdrawn his appeal as to the issues of 
entitlement to a rating higher than 50 percent for bilateral 
pes planus, a rating higher than 20 percent for arthritis of 
the right ankle, and a rating higher than 20 percent for 
arthritis of the left ankle.  There remain no allegations of 
errors of fact or law for appellate consideration concerning 
those issues.  The Board therefore has no jurisdiction to 
review the issues.

Accordingly, the issues of entitlement to a rating higher 
than 50 percent for bilateral pes planus, a rating higher 
than 20 percent for arthritis of the right ankle, and a 
rating higher than 20 percent for arthritis of the left 
ankle, are dismissed.


ORDER

The appeal concerning the issue of entitlement to an 
increased rating for bilateral pes planus, currently 
evaluated as 50 percent disabling, is dismissed.  

The appeal concerning the issue of entitlement to an 
increased rating for arthritis of the right ankle, currently 
evaluated as 20 percent disabling, is dismissed.  

The appeal concerning the issue of entitlement to an 
increased rating for arthritis of the left ankle, currently 
evaluated as 20 percent disabling, is dismissed.  


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


